 

Case 1:19-cr-O0007-NONE-BAM Document 214 Filed 08/18/20 Page 1of3
AO 199A (Re: 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

 

UNITED STATES DISTRICT COURT F ! L —

 

for the yea
Eastern District of California AUG 1 9 on hc
CLERK
EASTERN DU:S. Dist
UNITED STATES OF AMERICA, ay NDistgny G ene guar
. Moe NIA
Vv. ) "

) Case No. _1:19-CR-00007 NONE BAM

MIGUEL ANGEL CALDERON, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, CA 93721
Place
on November 13, 2020, at 2:00 PM before Magistrate Judge Erica P. Grosjean

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

DEFENDANT’S RELEASE IS DELAYED UNTIL 9:00 AM ON 8/19/2020 FOR RELEASE DIRECTLY TO IRMA CALDERON
SANCHEZ FOR TRANSPORT TO THE COMMUNITY SOCIAL MODEL ADVOCATES RESIDENTIAL TREATMENT FACILITY

 
Case 1:19-cr-O0007-NONE-BAM Document 214 Filed 08/18/20 Page 2 of 3
40 199B (Rev. 09/08- EDCA [Fresno]}) Additional Conditions of Release (General) . Page [2] of [3] Pages
CALDERON, Miguel Angel .

Doc. No. 1:19-CR-00007-NONE-BAM-5
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

MM (6) The defendant is placed in the custody of:
Name of person or organization Irma Calderon Sanchez

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of

release or disappears.

sIGNEDIma_Calderan
CUSTODIAN

M (7) The defendant must:

| (a) report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

y (b) report telephonically to the Pretrial Services Agency immediately following your release from custody;

4 (c) _ restrict your travel to the Eastern District of California, unless otherwise approved in advance by PSO;

wt (d) report any contact with law enforcement to your PSO within 24 hours;

| (e) cooperate in the collection of a DNA sample;

Ca) (f) not associate or have any contact any co-defendants in this case, unless in the presence of counsel or otherwise approved
in advance by the PSO;

4 (g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or other dangerous
weapon; additionally, you must provide written proof of divestment of all firearms/ammunition, currently under your
control;

(h) submit to drug and/or alcohol testing as approved by the PSO You must pay all or part of the costs of the testing services
based upon your ability to pay, as determined by the Pretrial Services Officer;

(i) participate in the substance abuse treatment program at the Community Social Model Advocates inpatient facility and
comply with all the rules and regulations of the program. You must remain at the inpatient facility until released by the
PSO; A responsible party, approved by Pretrial Services, must escort you to all required court hearings and escort you
back to the inpatient facility upon completion of the hearing;

w (j) upon successful completion of the inpatient program, you must reside with your third-party custodian and you must
not change your residence or absent yourself from this residence for more than 24 hours without the prior approval of
the PSO;

Mi (k) refrain from any use of alcohol, or any use of a narcotic drug or other controlled substance without a prescription by a

licensed medical practitioner; and you must notify Pretrial Services immediately of any prescribed medication(s).
However, medical marijuana, prescribed and/or recommended, may not be used;

w (1) upon successful completion of the inpatient program, you must reside with your third-party custodian and you
must not change your residence or absent yourself from this residence for more than 24 hours without the prior
approval of the PSO;

YJ (m) upon completion of the residential program you must participate in a program of medical or psychiatric treatment
including treatment for drug or alcohol dependency, as approved by the PSO; you must pay all or part of the costs of
the counseling services based upon your ability to pay, as determined by the PSO;

(n) execute a bond or an agreement to forfeit upon failing to appear or failure to abide by any of the conditions of
release, the following sum of money or designated property: A $1,000 secured cash bond;

w (0) not apply for or obtain a passport or any other traveling documents during the pendency of this case; and,

USMS SPECIAL INSTRUCTIONS:

wi (p) have your release on bond delayed until the next business day, on August 19, 2020, at 9:00 a.m., at which time your
third party custodian, Irma Calderon Sanchez, will transport you directly to the Community Social Model Advocates
residential treatment facility.

 

 

 

 
 

 

 

Case 1:19-cr-00007-NONE-BAM Document 214 Filed 08/18/20 Page 3 of 3 .
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page 3 of __ Pages

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony ~ you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant

I acknowledge that I am the defendant in this case and that | am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions

Defendant's Signature

Directions to the United States Marshal

) The defendant is ORDERED released after processing.

owe: 2/3 fro SY. Ly

Judicial Officer's Signature

i Grara\ P, (Gas on, U.S. Mos, 137 foe Jwlse,

Printed name and title

DISTRIBUTION: COURT DEFENDANT PRETRIAL SERVICE U.S.ATTORNEY ~~ U.S. MARSHAL

 

 

 
